Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 20, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 20, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01271-CV
____________
 
IN RE DAVID YWAIN YOUNG, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 17, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, he seeks to compel the Hon.
Deborah Mantooth Stricklin,
Judge of the 180th District Court in Harris County, to reduce the amount of the
appeal bond in this appeal from his conviction in cause number 925,751.  In addition, he filed a separate motion
requesting this Court to issue a writ of mandamus to compel the judge to reduce
his bond.  These same complaints were
raised in a previous petition for writ of mandamus filed in the Court of Appeals
for the First District of Texas.  On May
15, 2003, the First Court issued an opinion denying the requested relief.  See In Re Young, No. 01-03-00354-CV,
(Tex. App.CHouston [1st Dist.] May 15, 2003,
orig. proceeding) (not designated for publication). 
For the reasons expressed in that opinion, we also deny relator=s petition for writ of mandamus and motion to compel.




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 20, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and
Seymore.